Citation Nr: 0636291	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-18 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for service-connected lumbar spine disability, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for the 
service-connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The veteran served on active duty from February 1969 until 
September 1970.  
In a September 1970 rating decision, service connection for 
lumbar strain was granted a 10 percent disability rating was 
assigned. 

The 10 percent disability rating was reduced to 
noncompensably disabling effective May 1, 1981.  In a January 
1986 rating decision, the veteran's disability rating was 
again increased to 10 percent effective September 1985; and 
in a July 1995 rating decision the veteran's disability 
rating was increased to 20 percent, effective March 31, 1992.  

In April 2002, the RO received the veteran's claim of 
entitlement an increased rating for his service-connected 
back condition.  The August 2002 rating decision denied the 
veteran's claim of entitlement to an increased disability 
rating for the service-connected back condition, then rated 
as 20 percent disabling.  The veteran disagreed with the 
August 2002 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2003.  

In an April 2005 decision, the RO reduced the assigned 
disability rating for the veteran's lumbar spine disability 
from 20 percent to 10 percent.  The veteran and his 
representative indicated their disagreement with that 
decision.  

This matter was previously before the Board in February 2006.  
The Board noted that the disability rating assigned for the 
veteran's service-connected lumbar spine disability appeared 
to have been reduced from 20 percent to 10 percent effective 
April 1, 2005, but that there was some confusion concerning 
what was the currently assigned rating, 10 percent or 20 
percent.  The Board determined that a remand was required 
before proceeding to the merits of the appeal.  The issue was 
remanded the RO via the VA Appeals Management Center (AMC).  

In a March 2006 Supplemental Statement of the Case the AMC 
found that the veteran's service-connected disability was 
properly rated 10 percent disabling and that the issue on 
appeal was entitlement to a disability rating in excess of 
10 percent.  Nonetheless, the AMC referenced the provisions 
of 38 C.F.R. § 3.344 [stabilization of disability 
evaluations].  In a subsequent VA form 646 dated May 10, 
2006, the veteran's accredited representative referred to two 
VA decisions, the August 2002 decision which denied an 
increased rating and the April 2005 decision which reduced 
the assigned rating from 20 percent to 10 percent.   

Therefore, the Board has determined that there are two issues 
currently in appellate status:  entitlement to restoration of 
the previously assigned a 20 percent disability rating for 
the service-connected lumbar spine disability; and 
entitlement to an increased disability rating for the 
service-connected lumbar spine disability. 

Issues not on appeal

In an April 2005 rating decision the veteran was granted 
service connection for erectile dysfunction, onychomycosis, 
and peripheral neuropathy of the left lower, right lower, 
left upper and right upper extremities, all as secondary to 
service-connected diabetes.  Noncompensable ratings were 
assigned for erectile dysfunction and onychomycosis; 10 
percent disability ratings were assigned for peripheral 
neuropathy of each extremity.  Also in that decision, the 
veteran's requests to reopen his previously denied claims of 
entitlement to service connection of post-traumatic stress 
disorder and pes planus were denied.  

In a July 2005 rating decision, the RO denied the veteran's 
claim of total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  

To the Board's knowledge, the veteran has not disagreed with 
any of those decisions.  Accordingly, those matters are not 
in appellate status and are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

In February 2006, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected diabetes mellitus.  The Board also dismissed the 
veteran's appeal as to the issue of entitlement to service 
connection for an eye disability.  Those two issues have been 
finally decided, and the Board will discuss them no further.  
See 38 C.F.R. § 20.1100 (2006). 


FINDINGS OF FACT

1.  In an April 2005 rating decision, the Muskogee RO reduced 
the rating assigned for the veteran's service-connected 
lumbar spine disability from 20 percent to 
10 percent, effective as of April 1, 2005.

2. The RO's April 2005 rating decision, wherein a 20 percent 
disability rating for a lumbar spine disability was reduced 
to 10 percent, was made without consideration of pertinent 
law and regulations.
 
3.  The veteran's service-connected lumbar spine disability 
is manifested by subjective reports of pain, forward flexion 
to 90 degrees, extension to 10 degrees, right and left 
lateral flexion to 30 degrees, right rotation to 15 degrees 
and left rotation to 20 degrees without evidence of spasm, 
tenderness, ankylosing or abnormal straight leg raising test.  
The evidence does not show x-ray evidence or arthritis or 
additional limitation due to pain, fatigue, weakness, lack of 
endurance or incoordination.  

4.  The evidence does not show that the veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision, insofar as it pertains to 
reduction of the disability rating assigned for the veteran's 
service-connected lumbar spine disability, is void ab initio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.71a, Diagnostic Code 5237 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

2.  The criteria for the assignment of a disability rating in 
excess of 20 percent have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) & 
Diagnostic Code 5237 (2006).  

3.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking an increased rating for his 
service-connected lumbar spine disability.  As was described 
in the Introduction, during the course of this appeal the RO 
reduced the assigned rating from 20 percent to 10 percent.  
Thus, as  a predicate matter the Board must address the issue 
of restoration of the previously-assigned 20 percent rating.  
Whether or not the 20 percent rating is restored, the board 
must then address the original issue on appeal, entitlement 
to an increased rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The ordinary standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board further notes that a different standard of review, 
which will be discussed below, applies to restoration cases.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated August 11, 2005 by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records.   Moreover, the letter specifically advised the 
veteran that in order to qualify for an increased disability 
rating, medical evidence of an increase in the severity of 
the disability was required.  

Finally, the Board notes that the August 2005 letter 
expressly notified the veteran that "If there is any other 
evidence of information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The Board believes that these requests comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, with respect to the increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  Notice has been 
provided as to element (4), degree of disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA.  Moreover, element (5), 
effective date, is rendered moot via the RO's denial of an 
increased rating.   In other words, any lack advisement as to 
that element is meaningless, because an increased disability 
rating was not assigned and thus there can be no effective 
date to assign.  As explained below, the Board is similarly 
denying the veteran's increased rating claim, so the matter 
of any potential effective date for an increased rating 
remains moot.      

With respect to the restoration claim, there are additional 
notice requirements, which will be discussed below.  
Moreover, the level of disability and effective date 
are not amenable to development because if (as here) 
restoration is allowed, the previously assigned rating and 
effective date are automatically reinstated.  Therefore, 
remanding the restoration claim for the RO to provide the 
veteran with Dingess notice as to matters which cannot be 
altered would result in undue delay to no one's benefit.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and all available VA 
treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for VA medical examination and opinion 
in August 2002 and September 2004.   

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

The Board has considered the representative's contention that 
because there has been no VA examination for this claim since 
September 2004, a new examination is required. The passage of 
time, in and of itself, does not render such evidence stale.  
There has been no indication from the veteran or the 
veteran's representative that the veteran's disability has 
worsened since the prior examination.  Moreover, the results 
contained in the September 2004 examination are comparable to 
the results contained in the August 2002 VA examination, 
indicating that the veteran's lumbar spine condition is 
stable.  Furthermore, as will be explained in greater detail 
below, both examinations specifically considered potential 
additional loss of function due to the veteran's chief 
complaint, subjective reports of pain.  Therefore, as the 
evidence of record indicates that the veteran's condition has 
been thoroughly evaluated and has not changed and does not 
require current treatment, a remand for an additional 
examination is not required under the law.    

Additionally, the Board notes that the veteran's 
representative has argued that the results of the September 
2004 is somehow inadequate because "The September 2004 
examiner is well known for his adverse opinions and 
inadequate examinations regarding claims for veteran 
benefits."  No basis was provided for that assertion.  

The mere fact that an examiner's conclusions are adverse to a 
claimant's contentions does not make the examination 
inadequate nor show "incompetence, indifference or spite" 
as asserted in the representative's argument.  The Board has 
taken these arguments seriously and has reviewed the 
September 2004 carefully in light of these assertions, 
however, as will be explained in detail below the conclusions 
contained therein are consistent with the remainder of the 
medical evidence of record.  The Board therefore finds that 
the evidence does not provide a basis for concluding that the 
September 2004 VA examination is inadequate for rating 
purposes. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied with respect to the 
increased rating claim.  See 38 C.F.R. § 3.103 (2006).  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  In  substantive appeal received in July 2003, the 
veteran advised that he did not desire a hearing.  

With respect to the restoration claim, there are additional 
due process requirements, which the Board will discuss where 
appropriate below.

Accordingly, the Board will proceed to a decision on the 
merits.



1.  Entitlement to restoration of a 20 percent disability 
rating for service-connected lumbar spine disability, 
currently evaluated as 10 percent disabling.
Pertinent law and regulations
Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  
Reduction in disability ratings
Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288,292 (1999), and cases cited therein.
Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2006); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.   See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations. 
Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).
In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2006). That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.
(i.) Procedure
Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.   The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.   The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2006).  




(ii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

The Court has specified the burden of proof with respect to 
ratings reductions claims:

Because the issue in this case is whether the RO 
was justified in reducing the veteran's 60 percent 
rating, rather than whether the veteran was 
entitled to "reinstatement" of the 30 percent 
rating, the Board was required to establish, by a 
preponderance of evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction was 
warranted.

See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the March 2005 SSOC.  The veteran's 
representative submitted additional argument on his behalf 
after receiving such notice.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under former Diagnostic Code 5295, effective prior to 
September 26, 2003, a noncompensable evaluation is assigned 
for lumbosacral strain with slight subjective symptoms only. 
A 10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion. A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position. A 40 percent evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current Diagnostic Code 5237 
[lumbar strain].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Factual background

In a March 1992 rating decision, the RO granted an increased 
disability rating for the veteran's service-connected lumbar 
spine disability, and assigned a 20 percent disability rating 
as of that date pursuant to former Diagnostic Code 5295 
(2002).  

As was described in the Introduction, in April 2002 the 
veteran filed a claim for an increased rating.  In an August 
2002 rating decision, the assignment of the 
20 percent disability rating was confirmed and continued.  
The veteran initiated an appeal.  

The veteran underwent a VA examination for rating purposes in 
August 2002 and again in September 2004. Based on the 
findings presented in the report of these examinations, the 
RO, in an April 2005 rating decision, reduced the 20 percent 
rating to 10 percent, effective as of April 1, 2005.

Analysis

In connection with the reduction in the assigned disability 
rating for the veteran's lumbar spine, certain procedural 
requirements, outlined above, must be followed.  In the 
instant case, the RO did not comply with the due process 
requirements set forth under 38 C.F.R. § 3.105(e).  The 
proposed reduction was announced in a rating decision dated 
April 4, 2005, with a retroactive effective date to the 
beginning of that month.  The veteran was thus provided no 
notice of the proposed reduction; it was in fact a fait 
accompli. 

It is noted that the veteran was granted several benefits in 
the same April 2005 decision.  Because of this, even after 
the reduction in the veteran's service-connected back 
disability the veteran's overall compensation increased due 
to the grant of other benefits, so the veteran did not 
experience a reduction in actual compensation as compared to 
pre-April 2005 levels.  This was the basis for the RO's not 
providing notice under 38 C.F.R. § 3.105(e).  However, the 
Board does not believe that the grant of other, unrelated 
benefits can serve as justification for the glaring lack of 
due process.   

Moreover, because the 20 percent rating in question had been 
in effect for more than five years, from March 31, 1992 
through April 1, 2005, the provisions of 38 C.F.R. § 3.344 
are also for application in this case.  The applicable legal 
standard, as summarized in Sorakubo v. Principi, 16 Vet. App. 
120 (2002), requires that, in the case of a rating reduction, 
the record must establish that such reduction is warranted by 
a preponderance of the evidence and that the reduction was in 
compliance with 38 C.F.R. § 3.344.  The Court addressed 
circumstances in which the Board failed to consider 38 C.F.R. 
§ 3.344 when determining the propriety of a reduction in 
rating.  The Court specifically held that a Board decision 
pertaining to a reduction in rating that failed to address 38 
C.F.R. § 3.344 "abused its discretionary authority."  See 
Sorakubo, 16 Vet. App. at 124.

As noted above, prior to initiating a reduction, VA is 
required to ascertain, based upon review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations. Thus, in any rating-reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.   

The Board acknowledges that the VA medical examinations 
conducted in August 2002 and September 2004 appear to show 
some improvement in the veteran's range of motion of his 
spine, as compared to the April 1995 VA examination which was 
the basis for the assignment of the 20 percent disability 
rating.  However, it does not appear that any review was 
undertaken as to whether or not an actual change in the 
veteran's condition occurred and whether or not he 
experienced an actual change in his ability to function in 
his life and work.  A review of the totality of the record 
clearly indicates that the measured loss of range of motion 
in the veteran's back is variable, with differing results 
occurring throughout the claims history.  Additionally, the 
veteran's major complaint was, and is, of pain.  The two 
examinations do not indicate any significant change in that 
portion of the veteran's symptomatology.  

The RO's April 2005 decision thus also failed to correctly 
apply 38 C.F.R. § 3.344. 

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  The Court has also 
held that in circumstances in which VA reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio. See Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995). Such is the case here.

As explained above, the RO's April 2005 rating decision is 
void ab initio as it pertains to the rating assigned for a 
service-connected lumbar spine disability, because the RO 
failed to follow the regulation, specifically 38 C.F.R. 
§§ 3.105 and 3.344.  The 20 percent rating for that disorder 
is restored as of April 1, 2005.
 
2.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability.  

As alluded to above, the fact that the previously assigned 20 
percent rating has been restored does not obviate the 
veteran's increased ratings claim.  The Board will therefore 
move on to a discussion of that claim.  The law and 
regulations pertaining thereto have been set forth above.

Analysis

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
rated 20 percent disabling under both the former (Diagnostic 
Code 5295) and the current (Diagnostic Code 5237) schedular 
criteria.  His primary complaint is of severe pain, which he 
states limits his activities.  

As an initial matter, the Board wishes to make it clear that 
it restored the previously assigned 20 percent disability 
rating not because it necessarily believed that 
 20 percent rating was warranted based on the medical 
evidence (which it had no need to review at that point in its 
deliberations) but as explained above because the RO did not 
follow proper procedure in reducing the rating to 10 percent.

For the reasons set out below, the Board has determined that 
a higher disability rating is not available.        



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the appropriateness of the currently 
assigned diagnostic codes under both the former and current 
criteria.  

(i.) The former schedular criteria

The veteran's disability was evaluated by the RO with former 
Diagnostic Code 5295 [lumbar strain].  Former Diagnostic Code 
5295 took into account the veteran's diagnosis, as well as 
his reports of pain on motion.  

The Board notes that the medical evidence of record, 
including the August 2002 and September 2004 VA examinations, 
show a diagnosis of chronic lumbosacral strain.  
This precisely fits former Diagnostic Code 5295.
 
Former Diagnostic Code 5292 [limitation of motion, lumbar 
spine] could also be applied.  However, the September 2004 VA 
medical examinations showed full extension and lateral 
flexion of the veteran's lumbar spine.  During the August 
2002 VA examination the veteran was found to have full normal 
range of motion in his lumbar spine.  Accordingly, use of 
former Diagnostic Code 5292 would not avail the veteran, 
because the evidence of record shows only a slight loss of 
range of motion and therefore corresponds to a 10 percent 
disability rating.  Former Diagnostic Code 5295 includes 
criteria which are more reflective of the veteran's 
complaints of pain.        

Therefore, as no other Diagnostic Code is more appropriate 
with reference to the former criteria, the veteran's lumbar 
spine disability will continue to be rated under Diagnostic 
Code 5295.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities (with the exception of intervertebral disc 
syndrome, which has not been diagnosed) are rated using the 
same criteria, the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).   

The veteran's service-connected lumbar strain will therefore 
be rated using the current General Rating Formula for 
Diseases and Injuries of the Spine.  

Schedular rating

(i.) The former schedular criteria

The veteran has been assigned a 20 percent disability rating.  
In order to qualify for a 40 percent disability rating, the 
highest rating available under Diagnostic Code 5295, there 
must be evidence of severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion

Both the August 2002 and the September 2004 VA examinations 
include specific findings of full forward flexion.  See 
38 C.F.R. § 4.71a, Plate V (2006).    Therefore, there is no 
evidence of marked limitation of forward bending in the 
standing position..  

The evidence of record, specifically the referenced VA 
examinations conducted during the course of this appeal, do 
not include findings consistent with listing of the whole 
spine to the opposite side or positive Goldthwait's sign.  
The Board notes that the only limitation of motion currently 
shown for the veteran's spine is for extension, not forward 
bending.  Therefore, the criteria for the assignment of a 
40 percent disability rating is not met.

The veteran has not identified any clinical evidence which is 
consistent with the schedular criteria for the assignment of 
a 40 percent disability rating.

For the reasons set out above, under the former criteria, the 
evidence of record indicates that the assignment of a 
disability rating in excess of 20 percent is not warranted.  

(ii.) The current schedular criteria  

In order to warrant the assignment of the next higher 40 
percent disability rating under the General Rating Formula 
for Diseases of the Spine, there must be evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

The only loss of range of motion shown in the veteran's 
lumbar spine is extension limited to 10 degrees out of a 
normal range of motion of 30, limitation of right rotation to 
15 degrees out of 30 and limitation of left rotation to 20 
degrees out of 30, that is to say a combined loss of range of 
motion of 45 degrees with forward flexion of 90 degrees.  
This result was obtained in the most recent examination.  
No loss of range of motion was shown in the older August 2002 
examination.  

There is not evidence that the veteran's spine is ankylosed.  
Ankylosis is "the immobility and consolidation of a joint 
due to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The medical evidence of 
record, including the VA examinations described above, does 
not indicate that ankylosis exists.  The veteran himself does 
not contend that his spine is ankylosed.   

Accordingly, although there is some loss of range of motion, 
that loss of motion does not include forward flexion of 30 
degrees or less or favorable ankylosis.  The criteria for the 
assignment of a 40 percent disability rating is not met.  

The assignment of higher (50 percent and 100 percent) 
disability ratings under the General Rating Formula for 
Diseases of the Spine requires medical evidence of 
unfavorable ankylosis.  Since ankylosis is not present, those 
criteria are also not met.  

Therefore, for the reasons and bases set out above, the Board 
has determined that the 20 percent disability rating will be 
continued under Diagnostic Code 5237, applying the General 
Rating Formula for Diseases of the Spine.  

DeLuca considerations

The veteran in essence concedes that the schedular criteria 
described above has not been met.  His major contention is 
that the service-connected lumbar spine disability causes 
such severe pain that his functioning is limited.  Thus, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2006).  See DeLuca, supra.  

Despite the veteran's reports of severe back pain, there are 
specific findings in the August 2002 and the September 2004 
VA examinations that there is no additional disability due to 
lack of endurance, weakness, incoordination and fatigability.  
To the extent that the September 2004 VA examination showed 
loss of range of motion, such findings took into account the 
veteran's pain on motion.  There is no other objective 
evidence which indicates that additional functional loss 
exists because of the veteran's claimed severe pain.  Thus, 
there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

To the extent that the veteran contends that he experiences 
severe low back pain which limits his activities, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  As will be discussed in more detail in connection 
with consideration of an extraschedular rating below, a 
review of the entire record makes it clear that the veteran 
is suffering from a non service-connected psychiatric 
disorder with significant somatic complaints.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 2006 SSOC the agency of original jurisdiction 
determined that an extraschedular rating was not warranted as 
to the veteran's lumbar spine condition.  The Board will 
therefore address the possibility of the assignment of an 
extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected back disability.  Indeed, it does 
not appear that the veteran was ever hospitalized for the 
lumbar spine disability.    

With respect to marked interference with employment, the 
Board notes that in an August 2005 claim of entitlement to 
TDIU, the veteran contended that he had been unemployed since 
1970 and that he attributes his unemployment to his back 
condition, as well as a non-service connected eye disability.  
However, the veteran's claims history in fact documents 
periods of employment after 1970.  Specifically, in 
correspondence received in September 1993, the veteran 
indicated that he had worked until 1988 as a car detailer.  

Apart from the veteran's bare assertions that he is unable to 
work, there has been no description from the veteran as to 
the specific employment difficulties which he encountered as 
a result of his back condition which created a marked 
interference in employment.  A review of the medical evidence 
of record creates a no basis for finding that the back 
disability caused marked interference with employment, over 
and above that contemplated in the 20 percent rating which is 
now assigned.  As discussed in detail above, the veteran 
retains a substantial range of motion in the spine, even 
taking into account his subjective reports of pain.  

Although the veteran has asserted that he suffers from 
exceptional amounts of pain emanating from his spine 
disability, there is no clinical confirmation of this, either 
in the VA examination reports or in medical treatment 
records.  Rather, the medical evidence indicates that he has 
a significant psychiatric problem, diagnosed variously as 
schizophrenia, somatoform disorder and psychophysiologic  
musculoskeletal central nervous system reaction with 
depression and anxiety. 
The medical records make it clear that there is a significant 
psychiatric component to the veteran's complaints.  It 
appears from the voluminous medical records in the file that 
although the veteran may sincerely believe that his back 
disorder is the source of severe pain and has led to his 
unemployment, the more significant problem is psychiatric in 
nature.  Objectively, the medical evidence shows only some 
minor limitation of motion.  These symptoms have been 
considered in assigning the 20 percent schedular rating now 
in effect.   See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected lumbar spine disability present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that an increased disability rating, over and 
above the currently assigned 20 percent rating, is not 
warranted for the veteran's service-connected lumbar spine 
disability.  
A preponderance of the evidence is against the veteran's 
claim, and the benefit sought on appeal is accordingly 
denied.


ORDER

Restoration of a 20 percent disability rating for the 
service-connected lumbar spine disability is granted, subject 
to the laws and regulations governing the disbursement of VA 
monetary benefits.

Entitlement to an increased disability rating for the 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling, is denied.    




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


